TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2022



                                       NO. 03-21-00100-CV


                                 Latanya Ann Wilson, Appellant

                                                  v.

                                 Ditech Financial, LLC, Appellee




            APPEAL FROM THE COUNTY COURT OF FAYETTE COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                   AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on February 23, 2021. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.